Citation Nr: 1433426	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  05-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of renal cell carcinoma (pulmonary metastases).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from March 2004 and May 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

By way of background, the March 2004 rating decision, in pertinent part, denied service connection for kidney cancer/renal tumor and for lung cancer, status post left upper lobe removal.  The May 2004 rating decision confirmed and continued the previous denial of service connection for lung cancer.  In April 2005, the Veteran submitted a notice of disagreement only for the denial regarding the lung cancer issue.

In a November 2011 Board decision, the Board noted that the clinical evidence of record showed that the Veteran did not have lung cancer per se, but instead had renal cell carcinoma with pulmonary metastases.  Therefore, the Board characterized the issue on appeal to reflect the Veteran's actual condition, as reflected on the cover page, and considered the April 2005 notice of disagreement and October 2005 substantive appeal as pertaining to that issue.

As mentioned above, this matter was previously before the Board in November 2011, when the Board denied the Veteran's claim.  The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the Board's November 2011 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In December 2012, the Board remanded the issue for further evidentiary development in compliance with the JMR, and the matter is again before the Board.

Because the requested development in the December 2012 Board remand was not substantially completed, the Board finds that further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet App 268 (1998).
REMAND

In the December 2012 remand, the Board requested that the Veteran be asked to complete and return a VA Form 21-4142, Authorization and Consent to Release information for all medical records of treatment of the Veteran at the Michigan Heart Group, to include December 19, 2001, and October 10, 2011, records reviewed and referenced by a private nurse, A.C., in her September 2011 opinion.  The requested form is not currently associated with the claims file.  As the opinion by A.C. is dated September 30, 2011, it appears that there is an inconsistency in reporting that she reviewed October 10, 2011, records as those records are dated after her opinion.

Importantly, the Board notes that A.C. references the above-mentioned records in relation to a risk factor for the Veteran's renal cancer, and the July 2012 JMR specifically requested a VA opinion that considers the Veteran's risk factors for renal cell carcinoma.  Therefore, the Board finds that clarification as to what records were reviewed by A.C. must be obtained on remand, and then, such records, if available, must be associated with the claims file.

Furthermore, the Board finds that the September 2013 VA opinion, provided in compliance with the December 2012 Board remand, did not fully comply with the remand instructions.  In the remand, the Board requested that a VA oncologist provide an opinion as to whether "it is at least as likely as not" that the Veteran's renal carcinoma is etiologically related to service, to include exposure to herbicides.  The "at least as likely as not" standard was not used anywhere in the VA oncologist's September 2013 opinion.  Instead, he stated, "I do not feel that at this time we can with certainty that the exposure to [a specific carcinogen] played a major role in the patient's development of agent orange."  Therefore, because certainty is not required, the Board finds that an addendum opinion, for clarification of the September 2013 opinion and for compliance with the December 2012 instructions, is necessary on remand.

Moreover, the record contains multiple requests from the Veteran's representative asking for a copy of the September 2013 VA opinion.  The record does not currently show that he has received a copy of the requested opinion, and thus, it should be provided on remand.

Lastly, relevant ongoing VA treatment should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his renal cancer.  After securing the necessary release, the RO should request any relevant records identified that are not duplicates of those already contained in the record.  If any requested records are not available, the Veteran should be notified of such.

2.  Request clarification from the private nurse A.C., R.N., regarding the specific records, and the dates of such records, she reviewed in providing her September 2011 opinion, to include those dated December 19, 2001, and October 10, 2011, from Michigan Heart Group.  If there was a mistake in the dates cited for the records, such should be expressly stated.

3.  Then, send the Veteran's claims file to the VA oncologist who provided the September 2013 examination, or if unavailable, to another oncologist, for an addendum opinion.  If a new examination is deemed necessary to respond to the questions below, one should be provided. 

Following review of the claims file, the oncologist is then requested to respond to the following:

Is the Veteran's renal cell carcinoma with pulmonary metastases related to his military service, to include exposure to herbicides?  Please opine whether it is more likely (greater than 50 percent probability), less likely (less than 50 percent probability), or at least as likely as not (50/50 probability), that the renal cell carcinoma is related to any incident of active duty service, including herbicide exposure.  The examiner should explain the basis for the conclusions reached and provide an opinion as to A.C.'s September 2011 opinion, to include the risks factors mentioned therein. 

NOTE: The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" are opinions in favor of service connection; "less likely" and "unlikely" are opinions against service connection.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After the development requested above has been completed to the extent possible, the RO should review the addendum opinion and/or examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.

5.  Send the Veteran's representative a copy of the September 2013 VA examination report provided by Dr. J.F., as well as any other newly obtained opinion.

6.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

